Exhibit 10.19

SECURITY AGREEMENT

SECURITY AGREEMENT dated as of November 18, 2005, by THE PERSONS LISTED ON
SCHEDULE 1 HERETO, and any other Person (as defined in the Credit Agreement)
which may become a Subsidiary party hereunder pursuant to a duly executed
instrument of accession in the form attached as Exhibit A hereto (collectively
the “Companies”, each a “Company”), and MERRILL LYNCH CAPITAL CORPORATION, a
national banking association, as administrative agent (hereinafter, in such
capacity, the “Administrative Agent”) for itself and other lending institutions
(hereinafter, collectively, the “Lenders”) which are or may become parties to a
(i) Credit Agreement as of even date herewith (as amended, modified,
supplemented or restated, and in effect from time to time, the “Credit
Agreement” ), by and among EPL Finance Corp., as the initial Borrower to be
merged with and into El Pollo Loco, Inc., as the subsequent Borrower, the
Lenders party thereto, EPL Intermediate, Inc., as the Parent Guarantor, Merrill
Lynch Capital Corporation, as Administrative Agent and Swing Line Lender, Bank
Of America, N.A., as L/C Issuer and Syndication Agent, and Merrill Lynch & Co.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and Bank Of America, N.A., as
lead arrangers and book managers and/or (ii) any swap contract, obligations
under which constitute Obligations (as such term is defined in the Credit
Agreement).

WHEREAS, it is a condition precedent to the Lenders’ making any Loans or
otherwise extending credit to the Borrower under the Credit Agreement that the
Companies execute and deliver to the Administrative Agent, for the benefit of
the Lenders and the Administrative Agent, a security agreement in substantially
the form hereof; and

WHEREAS, each Company wishes to grant a security interest in favor of the
Administrative Agent, for the benefit of the Lenders and the Administrative
Agent, as herein provided;

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

  1. Definitions.

All capitalized terms used herein without definitions shall have the respective
meanings provided therefor in the Credit Agreement. The term “State”, as used
herein, means the State of New York. All terms defined in the Uniform Commercial
Code of the State and used herein shall have the same definitions herein as
specified therein. Uniform Commercial Code shall mean the Uniform Commercial
Code as in effect in the State of New York; provided, however, that, at any
time, if by reason of mandatory provisions of law, any or all of the perfection
or priority of the security interest in any item or portion of the Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State, the term Uniform Commercial Code shall mean the Uniform
Commercial Code as in effect, at such time, in such other jurisdiction for
purposes of the provisions hereof relating to such perfection or priority and
for purposes of definitions relating to such provisions. However, if a term is
defined in Article 9 of the Uniform Commercial Code of the State differently
than in another Article of the Uniform Commercial Code of the State or, as
applicable, such other jurisdiction, the term has the meaning specified in
Article 9. The term “electronic document’ applies in the event that the 2003
revisions to Article 7, with amendments to Article 9, of the Uniform Commercial
Code, in substantially the form approved by the American Law Institute and the
National Conference of Commissioners on Uniform State Laws, are now or hereafter
adopted and become effective in the State or in any other relevant jurisdiction.



--------------------------------------------------------------------------------

  2. Grant of Security Interest.

2.1. Grant; Collateral Description.

Each of the Companies hereby unconditionally, and, grants to the Administrative
Agent, for the benefit of the Lenders and the Administrative Agent, to secure
the payment and performance in full of all of the Obligations, a security
interest in and pledges to the Administrative Agent, for the benefit of the
Lenders and the Administrative Agent, the following properties, assets and
rights of such Company, wherever located, whether now owned or hereafter
acquired or arising, and all proceeds and products thereof (all of the same
being hereinafter called the “Collateral”): all personal and fixture property of
every kind and nature including all goods (including inventory, equipment and
any accessions thereto), instruments (including promissory notes), documents
(including, if applicable, electronic documents), accounts (including
health-care-insurance receivables), chattel paper (whether tangible or
electronic), deposit accounts, letter-of-credit rights (whether or not the
letter of credit is evidenced by a writing), commercial tort claims set forth on
Schedule 2 hereto, securities and all other investment property, supporting
obligations, any other contract rights or rights to the payment of money,
insurance claims and proceeds, and all general intangibles (including all
payment intangibles).

2.2. Commercial Tort Claims.

The Administrative Agent acknowledges that the attachment of its security
interest in any commercial tort claim after the date hereof as original
collateral is subject to the Company’s compliance with § 4.7.

2.3. Non-Transferable Collateral.

(a) Notwithstanding anything herein to the contrary, in no event shall the
Collateral include or the security interest granted under this §2 attach to:
(1) any lease, license, contract or agreement to which any Grantor is a party
(each, a “Contract”), any such Grantor’s rights or interests under any such
Contract, or fixtures located on premises leased by the Companies that is
subject to any Contract thereof in each case if and for so long as the grant of
such security interest shall constitute or result in (i) the abandonment,
invalidation or unenforceability of any right, title or interest of any Grantor
therein, or (ii) a breach or termination pursuant to the terms of, or a default
under, any such lease, license, contract, property rights or agreement (other
than to the extent that any such term would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
any Debtor Relief Law) or principles of equity), provided however that the
Collateral shall include and such security interest shall attach immediately at
such time as the condition causing such abandonment, invalidation or
unenforceability shall be remedied and, to the extent severable, shall attach
immediately to any portion of such lease, license, contract or agreement that
does not result in any of the consequences specified in (i) or (ii) above;
(2) any application to register a trademark or service mark in the United States
Patent and Trademark Office pursuant to 15 U.S.C. § 1051 Section 1(b) unless and
until evidence of use of the mark in interstate commerce is submitted to the
United States Patent and Trademark Office pursuant to 15 U.S.C. § 1051
Section 1(c) or 1(d), at which point the Collateral shall include, and the
security interest granted hereunder shall attach to, such application.

(b) The grant of the security interest contained in § 2.1 shall extend to, and
the term “Collateral” shall include, (i) any and all proceeds of such directly
held



--------------------------------------------------------------------------------

investment property or general intangibles to the extent that the proceeds are
not themselves directly held investment property or general intangibles subject
to § 2.3(a) and (ii) upon any such applicable party or parties’ consent with
respect to any otherwise excluded directly held investment property or general
intangibles being obtained, thereafter such directly held investment property or
general intangibles.

(c) The provisions of § 2.3(a) shall not apply to (i) directly held investment
property, general intangibles, fixtures or equipment to the extent that the
restriction on the Companies granting a security interest therein is not
effective under applicable law or (ii) payment intangibles.

 

  3. Authorization to File Financing Statements.

Each Company hereby irrevocably authorizes the Administrative Agent its counsel
and agents at any time and from time to time to file in any filing office in any
Uniform Commercial Code jurisdiction any initial financing statements and
amendments thereto that (a) indicate the nature of the Collateral (i) as all
assets of the Companies whether now owned or hereafter acquired or arising or
words of similar effect, regardless of whether any particular asset comprised in
the Collateral falls within the scope of Article 9 of the Uniform Commercial
Code of the State or such jurisdiction, or (ii) as being of an equal or lesser
scope or with greater detail, and (b) provide any other information required by
part 5 of Article 9 of the Uniform Commercial Code of the State or such other
jurisdiction for the sufficiency or filing office acceptance of any financing
statement or amendment, including (i) whether such Company is an organization,
the type of organization and any organizational identification number issued to
such Company and, (ii) in the case of a financing statement filed as a fixture
filing or indicating Collateral as as-extracted collateral or timber to be cut,
a sufficient description of real property to which the Collateral relates. Each
of the Companies agrees to furnish any such information to the Administrative
Agent promptly upon request.

 

  4. Other Actions.

Further to insure the attachment, perfection and first priority of, and the
ability of the Administrative Agent to enforce, the Administrative Agent’s
security interest in the Collateral, each of the Companies agrees, in each case
at the Companies’ expense, to take the following actions with respect to the
following Collateral and without limitation on the Companies’ other obligations
contained in this Agreement:

4.1. Promissory Notes and Tangible Chattel Paper.

If any Company shall, now or at any time hereafter, hold or acquire promissory
notes or tangible chattel paper, with a principal amount (together with any
other tangible chattel paper and instruments that have not been delivered to the
Administrative Agent and electronic chattel paper governed by § 4.5 hereof)
outstanding exceeding an aggregate of one hundred thousand dollars (US
$100,000), such Company shall forthwith endorse, assign and deliver the same to
the Administrative Agent, accompanied by such instruments of transfer or
assignment duly executed in blank as the Administrative Agent may from time to
time specify.

4.2. Deposit Accounts.

For each deposit account that any Company, now or at any time hereafter, opens
or maintains, such Company shall, at the Administrative Agent’s option, either
(a) enter into a Control Agreement with the Administrative Agent and the
depositary bank substantially in the form of Exhibit A-1 to the



--------------------------------------------------------------------------------

Credit Agreement or such other form as may be reasonably acceptable to the
Administrative Agent, or (b) arrange pursuant to an agreement in form and
substance satisfactory to the Administrative Agent for the Administrative Agent
to become the customer of the depositary bank with respect to the deposit
account, with such Company being permitted, only with the consent of the
Administrative Agent (which consent shall only be required upon the occurrence
and during the continuance of an Event of Default), to exercise rights to
withdraw funds from such deposit account. The provisions of this paragraph shall
not apply to (i) a deposit account for which the Administrative Agent is the
depositary bank and is in automatic control, (ii) any deposit accounts specially
and exclusively used for payroll, payroll taxes and other employee wage and
benefit payments to or for the benefit of the Companies’ salaried employees, and
(iii) deposit accounts with balances not in excess of $10,000 at any time and
(iv) deposit accounts with balances not in excess of $200,000 at any time for a
period no longer than 60 days from the creation of such Operating Account or
such longer period of time as may be agreed to by the Administrative Agent in
writing. Notwithstanding the foregoing, the Administrative Agent hereby agrees
that it will (i) not send any instructions or entitlement orders to any
depository bank unless an Event of Default has occurred and is then continuing,
and (ii) prior to the occurrence of any Event of Default, and with regard only
to those deposit accounts of which pursuant to clause (b) of this § 4.2 it has
arranged to become the customer of the depository bank with respect to the
deposit account, comply with the Companies’ instructions.

4.3. Investment Property.

Subject to Section 5.1, if any Company shall, now or at any time hereafter, hold
or acquire any certificated securities (other than short term marketable debt
securities in an immaterial amount), such Company shall forthwith endorse,
assign and deliver the same to the Administrative Agent, accompanied by such
instruments of transfer or assignment duly executed in blank as the
Administrative Agent may from time to time specify. If any securities now or
hereafter acquired by any Company are uncertificated and are issued to such
Company or its nominee directly by the issuer thereof, such Company shall
immediately notify the Administrative Agent thereof and, at the Administrative
Agent’s request and option, pursuant to an agreement in form and substance
reasonably satisfactory to the Administrative Agent, either (a) cause the issuer
to agree to comply without further consent of such Company or such nominee, at
any time with instructions from the Administrative Agent as to such securities,
or (b) arrange for the Administrative Agent to become the registered owner of
the securities. If any securities, individually with a value in excess of
$100,000 or in aggregate with a value in excess of $500,000, whether
certificated or uncertificated, or other investment property now or hereafter
acquired by any Company, are held by any Company or its nominee through a
securities intermediary or commodity intermediary, the Companies shall
immediately notify the Administrative Agent thereof and, at the Administrative
Agent’s option, pursuant to an agreement in form and substance satisfactory to
the Administrative Agent, either (i) cause such securities intermediary or (as
the case may be) commodity intermediary to agree to comply, in each case without
further consent of the Companies or such nominee, at any time with entitlement
orders or other instructions from the Administrative Agent to such securities
intermediary as to such securities or other investment property, or (as the case
may be) to apply any value distributed on account of any commodity contract as
directed by the Administrative Agent to such commodity intermediary, or (ii) in
the case of financial assets or other investment property held through a
securities intermediary, arrange for the Administrative Agent to become the
entitlement holder with respect to such investment property, with the Companies
being permitted, only with the consent of the Administrative Agent, to exercise
rights to withdraw or otherwise deal with such investment property. The
provisions of this paragraph shall not apply to any financial assets credited to
a securities account for which the Administrative Agent is the securities
intermediary. Notwithstanding the foregoing, the Administrative Agent hereby
agrees that it will (i) not send any instructions or entitlement orders to any
depository bank, issuer, commodity intermediary, or securities intermediary
unless an Event of Default has occurred and is then continuing, and (ii) prior
to the occurrence of any Event of Default, and with regard only to those



--------------------------------------------------------------------------------

securities of which pursuant to clause (b) of this § 4.3 it is the registered
owner, comply with the Companies’ instructions.

4.4. Collateral in the Possession of a Bailee.

If any Collateral is, now or at any time hereafter, in the possession of a
bailee (other than Collateral held by a third party on a temporary basis while
in transit or for purposes of repair in the ordinary course of business
consistent with past practices) with a value in aggregate in excess of $100,000
the Companies shall promptly notify the Administrative Agent thereof and, at the
Administrative Agent’s reasonable request and option, shall promptly obtain an
acknowledgement from the bailee, in form and substance reasonably satisfactory
to the Administrative Agent, that the bailee holds such Collateral for the
benefit of the Administrative Agent and such bailee’s agreement to comply,
without further consent of the Companies, at any time with instructions of the
Administrative Agent as to such Collateral. Notwithstanding the foregoing, the
Administrative Agent hereby agrees that it will not give any such instructions
to any bailee hereunder unless an Event of Default has occurred and is then
continuing.

4.5. Electronic Chattel Paper.

If any of the Companies, now or at any time hereafter, holds or acquires an
interest in any electronic chattel paper (together with promissory notes and
tangible chattel paper governed by § 4.1 hereof) with a principal outstanding
amount exceeding $100,000 in the aggregate at any time, the Companies shall
promptly notify the Administrative Agent thereof and, at the request and option
of the Administrative Agent, shall take such action as the Administrative Agent
may reasonably request to vest in the Administrative Agent control, under
§ 9-105 of the Uniform Commercial Code of the State or any other relevant
jurisdiction, of such electronic chattel paper, or control, under § 201 of the
federal Electronic Signatures in Global and National Commerce Act or, as the
case may be, § 16 of the Uniform Electronic Transactions Act, as so in effect in
such jurisdiction, of such electronic chattel paper record.

4.6. Letter-of-Credit Rights.

If any of the Companies is, now or at any time hereafter, a beneficiary under a
letter of credit for an amount in excess of one hundred thousand dollars (US
$100,000) now or hereafter, the Companies shall promptly notify the
Administrative Agent thereof and, at the request and option of the
Administrative Agent, the Companies shall, pursuant to an agreement in form and
substance reasonably satisfactory to the Administrative Agent, either
(a) arrange for the issuer and any confirmer of such letter of credit to consent
to an assignment to the Administrative Agent of the proceeds of the letter of
credit or (b) arrange for the Administrative Agent to become the transferee
beneficiary of the letter of credit, with the Administrative Agent agreeing, in
each case, that the proceeds of the letter of credit are to be applied as
provided in the Credit Agreement.

4.7. Commercial Tort Claims.

If any of the Companies shall, now or at any time hereafter, hold or acquire a
commercial tort claim reasonably expected to exceed five hundred thousand
dollars (US$500,000), the Companies shall promptly, and in any event within 30
days, upon a Responsible Officer becoming aware of the initiation of proceedings
in respect of such claims notify the Administrative Agent in a writing signed by
the relevant Company of the particulars thereof and grant to the Administrative
Agent, for the benefit of the Lenders and the Administrative Agent, in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Administrative Agent.



--------------------------------------------------------------------------------

4.8. Other Actions as to any and all Collateral.

Each of the Companies further agrees, upon the reasonable request of the
Administrative Agent and at the Administrative Agent’s option, to take any and
all other actions as the Administrative Agent may reasonably determine to be
necessary or useful for the attachment, perfection and, subject to Liens
permitted by § 7.01 of the Credit Agreement first priority of, and the ability
of the Administrative Agent to enforce, the Administrative Agent’s security
interest in any and all of the Collateral, including, without limitation,
(a) executing, delivering and, where appropriate, filing financing statements
and amendments relating thereto under the Uniform Commercial Code of any
relevant jurisdiction, to the extent, if any, that any Company’s signature
thereon is required therefor, (b) causing the Administrative Agent’s name to be
noted as secured party on any certificate of title for a titled good owned by
such Company if such notation is a condition to attachment, perfection or
priority of, or ability of the Administrative Agent to enforce, the
Administrative Agent’s security interest in such Collateral; provided, however,
that the Administrative Agent shall not request that its name be noted on
certificates of title for motor vehicles owned by the Companies as of the
Closing Date, and thereafter, for motor vehicles owned by the Companies with a
value of less than $100,000 in the aggregate at any time, (c) complying with any
provision of any statute, regulation or treaty of the United States as to any
Collateral if compliance with such provision is a condition to attachment,
perfection or priority of, or ability of the Administrative Agent to enforce,
the Administrative Agent’s security interest in such Collateral, (d) during the
continuance of an Event of Default or upon the Administrative Agent’s reasonable
request in the event of any change in applicable Laws, obtaining governmental
and other third party waivers, consents and approvals, in form and substance
reasonably satisfactory to the Administrative Agent, including any consent of
any licensor, lessor or other person obligated on Collateral, and any party or
parties whose consent is required for the security interest of the
Administrative Agent to attach under § 2.3, and (e) taking all actions as
reasonably determined by the Administrative Agent to be applicable in any
relevant Uniform Commercial Code jurisdiction.

 

  5. Relation to Other Security Documents.

The provisions of this Agreement supplement the provisions of any real estate
mortgage or deed of trust which may be granted now or in the future by any of
the Companies to the Administrative Agent, for the benefit of the Lenders and
the Administrative Agent, and which secures the payment or performance of any of
the Obligations. Nothing contained in any such real estate mortgage or deed of
trust shall derogate from any of the rights or remedies of the Administrative
Agent or any of the Lenders hereunder. In addition to the provisions of this
Agreement being so read and construed with any such mortgage or deed of trust,
the provisions of this Agreement shall be read and construed with the other
Security Documents referred to below in the manner so indicated.

5.1. Securities Pledge Agreement.

Concurrently herewith, certain of the Companies are executing and delivering to
the Administrative Agent, for the benefit of the Lenders and the Administrative
Agent, a Securities Pledge Agreement of even date herewith pursuant to which
such Companies are pledging to the Administrative Agent all of the shares of the
Equity Interests of their Subsidiaries. Such pledge shall be governed by the
terms of such Securities Pledge Agreement and not by the terms of this
Agreement.

5.2. Trademark Security Agreement.

Concurrently herewith, El Pollo Loco, Inc. is executing and delivering to the
Administrative Agent, for the benefit of the Lenders and the Administrative
Agent, a Trademark Security Agreement pursuant to which such Company is granting
to the Administrative Agent, for the benefit of the Lenders



--------------------------------------------------------------------------------

and the Administrative Agent, to secure the payment and performance in full of
the Obligations, a security interest and pledge in certain Collateral consisting
of trademarks, service marks and trademark and service mark rights, together
with the goodwill connected with the use of and symbolized thereby. The
provisions of the Trademark Security Agreement are supplemental to the
provisions of this Agreement, and nothing contained in the Trademark Security
Agreement shall derogate from any of the rights or remedies of the
Administrative Agent or any of the Lenders hereunder. Neither the delivery of,
nor anything contained in the Trademark Security Agreement shall be deemed to
prevent or postpone the time of attachment or perfection of any security
interest in such Collateral subject thereto. In the event of an irreconcilable
conflict between the provisions of this Agreement and the Trademark Security
Agreement the provisions of this Agreement shall control.

 

  6. Representations and Warranties Concerning the Companies’ Legal Status.

Each of the Companies represents and warrants to the Lenders and the
Administrative Agent that each such Company is in compliance in all respects
with the requirements of Section 6.03 (f) of the Credit Agreement.

 

  7. Covenants Concerning the Companies’ Legal Status.

Subject to Section 6.03(f) of the Credit Agreement, each of the Companies
covenants with the Lenders and the Administrative Agent as follows: (a) without
prior written notice to the Administrative Agent, it will not change its name,
or its mailing address or organizational identification number if it has one,
(b) if it does not have an organizational identification number and later
obtains one, it will forthwith notify the Administrative Agent of such
organizational identification number, and (c) without prior written notice to
the Administrative Agent, it will not change its type of organization,
jurisdiction of organization.

 

  8. Representations and Warranties Concerning Collateral, Etc.

Each of the Companies further represents and warrants to the Lenders and the
Administrative Agent as follows: (a) to such Company’s knowledge, it is the
owner of or has other rights in or power to transfer the Collateral, free from
any right or claim of any person or any adverse lien, except for the security
interest created by this Agreement and other Liens permitted by the Credit
Agreement, (b) as of the Closing Date, except as such Company shall have
disclosed to the Administrative Agent in writing, none of the Collateral
constitutes, or is the proceeds of, “farm products” as defined in § 9-102(a)(34)
of the Uniform Commercial Code of the State, (c) except as such Company shall
have disclosed to the Administrative Agent in writing within 30 days of entering
into any such contract, none of the account debtors or other persons obligated
on any of the Collateral is a governmental authority covered by the Federal
Assignment of Claims Act or like federal, state or local statute or rule in
respect of such Collateral, (d) as of the date hereof, it holds no commercial
tort claim reasonably expected to exceed five hundred thousand dollars
(US$500,000) except as indicated on the Perfection Certificate and Schedule 1
hereto or as such Company has otherwise notified the Administrative Agent with
respect to commercial tort claims arising after the Closing Date.

 

  9. Covenants Concerning Collateral, Etc.

Each of the Companies further covenants with the lenders and the Administrative
Agent as follows: (a) it will notify the Administrative Agent quarterly in
connection with the Borrower’s delivery of a Compliance Certificate pursuant to
Section 6.02(a) of the Credit Agreement, of the address of any New Operating
Unit or of any closed Restaurant, (b) except for the security interest herein
granted and Liens permitted by the Credit Agreement, it shall be the owner of
the Collateral free from any lien, (c) it



--------------------------------------------------------------------------------

shall not pledge, mortgage or create, or suffer to exist any right of any person
in or claim by any person to the Collateral, or any lien in the Collateral in
favor of any person, or become bound (as provided in § 9-203(d) of the Uniform
Commercial Code of the State or any other relevant jurisdiction or otherwise) by
a security agreement in favor of any person as secured party, other than the
Administrative Agent in favor of the Administrative Agent and the Lenders except
for Liens permitted by the Credit Agreement, (d) it will keep the Collateral in
good order and repair (subject to ordinary wear and tear) and will not use the
same in violation of law or any policy of insurance thereon and (e) it will not
sell or otherwise dispose, or offer to sell or otherwise dispose, of the
Collateral or any interest therein except for sales and dispositions not
prohibited by the Credit Agreement.

 

  10. Insurance.

10.1. Maintenance of Insurance.

The Companies will maintain with financially sound and reputable insurers
insurance with respect to their properties and business as required under the
Credit Agreement. In addition, all such property insurance shall be payable to
the Administrative Agent as loss payee under a “standard” or “New York” loss
payee clause for the benefit of the Lenders and the Administrative Agent. The
Administrative Agent for the benefit of the Lenders will be named as additional
insured under the policies of liability insurance.

10.2. Insurance Proceeds.

The proceeds of any casualty insurance in respect of any casualty loss of any of
the Collateral shall, subject to the rights, if any, of other parties with an
interest having priority in the property covered thereby, shall be applied in
accordance with the provisions of the Credit Agreement.

10.3. Continuation of Insurance.

All policies of insurance shall provide for prior written cancellation notice to
the Administrative Agent as required by the Credit Agreement. In the event of
failure by any of the Companies to provide and maintain insurance as herein
provided, the Administrative Agent may, at its option, provide such insurance
and charge the amount thereof to the Companies. The Companies shall furnish the
Administrative Agent with certificates of insurance and, at the Administrative
Agent’s request, with policies evidencing compliance with the foregoing
insurance provision.

 

  11. Collateral Protection Expenses; Preservation of Collateral.

11.1. Expenses Incurred by Administrative Agent.

In the Administrative Agent’s discretion, after the occurrence and during the
continuance of a Default or an Event of Default, the Administrative Agent may
discharge taxes and other encumbrances (to the extent such encumbrances or taxes
are not permitted under the Credit Agreement) at any time levied or placed on
any of the Collateral, maintain any of the Collateral, make repairs thereto and
pay any necessary filing fees or insurance premiums. Each of the Companies,
jointly and severally, agrees to reimburse the Administrative Agent on demand
for all expenditures so made. The Administrative Agent shall have no obligation
to any of the Companies to make any such expenditures, nor shall the making
thereof relieve the Companies of any default hereunder or be construed as a
waiver or cure of any Default or Event of Default.



--------------------------------------------------------------------------------

11.2. Administrative Agent’s Obligations and Duties.

Neither the Administrative Agent nor any Lender shall have any obligation or
liability under any such contract or agreement by reason of or arising out of
this Agreement or the receipt by the Administrative Agent or any Lender of any
payment relating to any of the Collateral, nor shall the Administrative Agent or
any Lender be obligated in any manner to perform any of the obligations of any
of the Companies under or pursuant to any such contract or agreement, to make
inquiry as to the nature or sufficiency of any payment received by the
Administrative Agent or any Lender in respect of the Collateral or as to the
sufficiency of any performance by any party under any such contract or
agreement, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to the Administrative Agent or to which the Administrative Agent or any
Lender may be entitled at any time or times. The Administrative Agent’s sole
duty with respect to the custody, safe keeping and physical preservation of the
Collateral in its possession, under § 9-207 of the Uniform Commercial Code of
the State or otherwise, shall be to deal with such Collateral in the same manner
as the Administrative Agent deals with similar property for its own account.

 

  12. Securities and Deposits.

Subject to Sections 4.1, 4.2 and 6 of the Pledge Agreement, the Administrative
Agent may at any time after the occurrence and during the continuance of an
Event of Default, at its option, transfer to itself or any nominee any
securities constituting Collateral, receive any income thereon and hold such
income as additional Collateral or apply it to the Obligations. Whether or not
any Obligations are due, upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent may demand, sue for, collect, or make
any settlement or compromise which it deems desirable with respect to the
Collateral. Regardless of the adequacy of Collateral or any other security for
the Obligations, any deposits or other sums at any time credited by or due from
the Administrative Agent or any Lender to any of the Companies may upon the
occurrence and during the continuance of an Event of Default be applied to or
set off against any of the Obligations.

 

  13. Notification to Account Debtors and Other Persons Obligated on Collateral.

If an Event of Default shall have occurred and be continuing, each of the
Companies shall, at the written request and option of the Administrative Agent,
notify account debtors and other persons obligated on any of the Collateral of
the security interest of the Administrative Agent in any account, chattel paper,
general intangible, instrument or other Collateral and that payment thereof is
to be made directly to the Administrative Agent or to any financial institution
designated by the Administrative Agent as the Administrative Agent’s agent
therefor, and the Administrative Agent may itself, if an Event of Default shall
have occurred and be continuing, upon notice to the applicable Company, so
notify account debtors and other persons obligated on Collateral. After the
making of such a request or the giving of any such notification, the Companies
shall hold any proceeds of collection of accounts, chattel paper, general
intangibles, instruments and other Collateral received by the applicable Company
as trustee for the Administrative Agent, for the benefit of the Lenders and the
Administrative Agent, without commingling the same with other funds of any of
the Companies and shall turn the same over to the Administrative Agent in the
identical form received, together with any necessary endorsements or
assignments. The Administrative Agent shall apply the proceeds of collection of
accounts, chattel paper, general intangibles, instruments and other Collateral
received by the Administrative Agent to the Obligations in such order of
priority as is contemplated by § 8.03 of the Credit Agreement, such proceeds to
be immediately credited after final payment in cash or other immediately
available funds of the items giving rise to them.



--------------------------------------------------------------------------------

  14. Power of Attorney.

14.1. Appointment and Powers of Administrative Agent.

Each of the Companies hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorneys-in-fact with full irrevocable
power and authority in the place and stead of such Company or in the
Administrative Agent’s own name, at any time and from time to time during the
continuance of an Event of Default, in each case for the purpose of carrying out
the terms of this Agreement, to take any and all appropriate action and to
execute any and all documents and instruments that may be necessary or useful to
accomplish the purposes of this Agreement and, without limiting the generality
of the foregoing, hereby gives said attorneys the power and right, on behalf of
the Companies, without notice to or assent by any of the Companies, to do the
following:

(a) upon the occurrence and during the continuance of an Event of Default,
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise dispose of or deal with any of the Collateral in such manner as is
consistent with the Uniform Commercial Code of the State or any other relevant
jurisdiction and as fully and completely as though the Administrative Agent were
the absolute owner thereof for all purposes, and to do, at the Companies’
expense, at any time, or from time to time, all acts and things which the
Administrative Agent reasonably deems necessary or useful to protect, preserve
or realize upon the Collateral and the Administrative Agent’s security interest
therein, in order to effect the intent of this Agreement, all as fully and
effectively as the Companies might do, including, without limitation (i) the
filing and prosecuting of registration and transfer applications with the
appropriate federal, state or local agencies or authorities with respect to
trademarks, copyrights and patentable inventions and processes, (ii) upon
written notice to the Companies, the exercise of voting rights with respect to
voting securities, which rights may be exercised, if the Administrative Agent so
elects, with a view to causing the liquidation in a commercially reasonable
manner of assets of the issuer of any such securities and (iii) the execution,
delivery and recording, in connection with any sale or other disposition of any
Collateral, of the endorsements, assignments or other instruments of conveyance
or transfer with respect to such Collateral; and

(b) to the extent that the Companies’ authorization given in § 3 is not
sufficient, to file such financing statements with respect hereto, with or
without any Company’s signature, or a photocopy of this Agreement in
substitution for a financing statement, as the Administrative Agent may deem
appropriate and to execute in any of the Company’s name such financing
statements and amendments thereto and continuation statements which may require
any such Company’s signature. This power of attorney is a power coupled with an
interest and is irrevocable.

14.2. Ratification by Company.

To the extent permitted by law, each of the Companies hereby ratifies all that
said attorneys shall lawfully do or cause to be done by virtue hereof except
those actions which constitute the gross negligence or willful misconduct of
said attorneys.

14.3. No Duty on Administrative Agent.

The powers conferred on the Administrative Agent hereunder are solely to protect
the interests of the Administrative Agent and the Lenders in the Collateral and
shall not impose any duty upon



--------------------------------------------------------------------------------

the Administrative Agent to exercise any such powers. The Administrative Agent
shall be accountable only for the amounts that it actually receives as a result
of the exercise of such powers, and neither it not any of its officers,
directors, employees or agents shall be responsible to any of the Companies for
any act or failure to act, except for the Administrative Agent’s own gross
negligence or willful misconduct.

 

  15. Rights and Remedies.

If an Event of Default shall have occurred and be continuing, the Administrative
Agent, without any other notice to or demand upon any of the Companies, shall
have in any jurisdiction in which enforcement hereof is sought, in addition to
all other rights and remedies, the rights and remedies of a secured party under
the Uniform Commercial Code of the State or any other relevant jurisdiction and
any additional rights and remedies as may be provided to a secured party in any
jurisdiction in which Collateral is located, including, without limitation, the
right to take possession of the Collateral, and for that purpose the
Administrative Agent may, so far as such Company can give authority therefor,
enter upon any premises on which the Collateral may be situated and remove the
same therefrom. The Administrative Agent may in its discretion require any of
the Companies to assemble all or any part of the Collateral at such location or
locations within the jurisdiction(s) of such Company’s principal office(s) or at
such other locations as the Administrative Agent may reasonably designate.
Unless the Collateral is perishable or threatens to decline speedily in value or
is of a type customarily sold on a recognized market, the Administrative Agent
shall give to the Companies at least ten (10) Business Days prior written notice
of the time and place of any public sale of Collateral or of the time after
which any private sale or any other intended disposition is to be made. Each of
the Companies hereby acknowledges that ten (10) Business Days prior written
notice of such sale or sales shall be reasonable notice. In addition, each of
the Companies waives any and all rights that it may have to a judicial hearing
in advance of the enforcement of any of the Administrative Agent’s rights and
remedies hereunder, including, without limitation, its right following an Event
of Default to take immediate possession of the Collateral and to exercise its
rights and remedies with respect thereto.

 

  16. Standards for Exercising Rights and Remedies.

To the extent that applicable law imposes duties on the Administrative Agent to
exercise remedies in a commercially reasonable manner, each of the Companies
acknowledges and agrees that it is not commercially unreasonable for the
Administrative Agent (a) to fail to incur expenses reasonably deemed significant
by the Administrative Agent to prepare Collateral for disposition or otherwise
to fail to complete raw material or work in process into finished goods or other
finished products for disposition, (b) to fail to obtain third party consents
for access to Collateral to be disposed of, or to obtain or, if not required by
other law, to fail to obtain governmental or third party consents for the
collection or disposition of Collateral to be collected or disposed of, (c) to
fail to exercise collection remedies against account debtors or other persons
obligated on Collateral or to fail to remove Liens on or any adverse claims
against Collateral, (d) to exercise collection remedies against account debtors
and other persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (e) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (f) to contact other
persons, whether or not in the same business as the Companies, for expressions
of interest in acquiring all or any portion of the Collateral, (g) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the collateral is of a specialized nature, (h) to dispose of
Collateral by utilizing Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (i) to dispose of assets
in wholesale rather than retail markets, (j) to disclaim disposition warranties,
(k) to purchase insurance or credit enhancements to insure the Administrative
Agent against risks of loss, collection or disposition of Collateral or to
provide to the Administrative Agent a guaranteed return from the collection or
disposition of Collateral, or (l) to the extent deemed



--------------------------------------------------------------------------------

appropriate by the Administrative Agent, to obtain the services of brokers,
investment bankers, consultants and other professionals to assist the
Administrative Agent in the collection or disposition of any of the Collateral.
Each of the Companies acknowledges that the purpose of this § 16 is to provide
non-exhaustive indications of what actions or omissions by the Administrative
Agent would fulfill the Administrative Agent’s duties under the Uniform
Commercial Code of the State or any other relevant jurisdiction in the
Administrative Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Administrative Agent shall not be deemed to
fail to fulfill such duties solely on account of not being indicated in this
§ 16. Without limitation upon the foregoing, nothing contained in this § 16
shall be construed to grant any rights to the Companies or to impose any duties
on the Administrative Agent that would not have been granted or imposed by this
Agreement or by applicable law in the absence of this § 16.

 

  17. No Waiver by Administrative Agent, etc.

The Administrative Agent shall not be deemed to have waived any of its rights
and remedies in respect of the Obligations or the Collateral unless such waiver
shall be in writing and signed by the Administrative Agent with the consent of
the Required Lenders, if required. No delay or omission on the part of the
Administrative Agent in exercising any right or remedy shall operate as a waiver
of such right or remedy or any other right or remedy. A waiver on any one
occasion shall not be construed as a bar to or waiver of any right or remedy on
any future occasion. All rights and remedies of the Administrative Agent with
respect to the Obligations or the Collateral, whether evidenced hereby or by any
other instrument or papers, shall be cumulative and may be exercised singularly,
alternatively, successively or concurrently at such time or at such times as the
Administrative Agent deems expedient.

 

  18. Suretyship Waivers by the Companies.

Except as otherwise specifically provided herein, each of the Companies waives
demand, notice, protest, notice of acceptance of this Agreement, notice of Loans
made, credit extended, Collateral received or delivered or other action taken in
reliance hereon and all other demands and notices of any description. With
respect to both the Obligations and the Collateral, each of the Companies
assents to any extension or postponement of the time of payment or any other
indulgence, to any substitution, exchange or release of or failure to perfect
any security interest in any Collateral, to the addition or release of any party
or person primarily or secondarily liable, to the acceptance of partial payment
thereon and the settlement, compromising or adjusting of any thereof, all in
such manner and at such time or times as the Administrative Agent may deem
advisable. Except as otherwise provided by applicable law, the Administrative
Agent shall have no duty as to the collection or protection of the Collateral or
any income therefrom, the preservation of rights against prior parties, or the
preservation of any rights pertaining thereto beyond the safe custody thereof as
set forth in § 11.2. Each of the Companies further waives any and all other
suretyship defenses.

 

  19. Marshalling.

Except as otherwise provided by applicable law, neither the Administrative Agent
nor any Lender shall be required to marshal any present or future collateral
security (including but not limited to the Collateral) for, or other assurances
of payment of, the Obligations or any of them or to resort to such collateral
security or other assurances of payment in any particular order, and all of the
rights and remedies of the Administrative Agent or any Lender hereunder and of
the Administrative Agent or any Lender in respect of such collateral security
and other assurances of payment shall be cumulative and in addition to all other
rights and remedies, however existing or arising. To the extent that it lawfully
may, each of the Companies hereby agrees that it will not invoke any law
relating to the marshalling of collateral which might cause delay in or impede
the enforcement of the Administrative Agent’s rights and



--------------------------------------------------------------------------------

remedies under this Agreement or under any other instrument creating or
evidencing any of the Obligations or under which any of the Obligations is
outstanding or by which any of the Obligations is secured or payment thereof is
otherwise assured and, to the extent that it lawfully may, each of the Companies
hereby irrevocably waives the benefits of all such laws.

 

  20. Proceeds of Dispositions; Expenses.

Each of the Companies jointly and severally agree to pay to the Administrative
Agent on demand any and all reasonable costs, fees and expenses, including
reasonable attorneys’ fees and disbursements, incurred or paid by the
Administrative Agent in protecting, preserving or enforcing the Administrative
Agent’s rights and remedies under or in respect of any of the Obligations or any
of the Collateral. After deducting all of said expenses, the residue of any
proceeds of collection or sale or other disposition of Collateral shall, to the
extent actually received in cash, be applied to the payment of the Obligations
in such order or preference as is provided in the Credit Agreement, proper
allowance and provision being made for any Obligations not then due. Upon the
final payment and satisfaction in full of all of the Obligations and the cash
collateralization of all Letters of Credit and after making any payments
required by §§ 9-608(a)(1)(C) or 9-615(a)(3) of the Uniform Commercial Code of
the State, any excess shall be returned to the Companies. Subject to § 25, the
Companies shall remain jointly and severally liable for any deficiency.

 

  21. Overdue Amounts.

Until paid, all amounts due and payable by any of the Companies hereunder shall
be a debt secured by the Collateral and shall bear, whether before or after
judgment, interest at the rate of interest for overdue principal set forth in
the Credit Agreement.

 

  22. Governing Law; Consent to Jurisdiction.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK. Each of the Companies and the Administrative Agent
agrees that any action or claim arising out of any dispute in connection with
this Agreement, any rights or obligations hereunder or the performance or
enforcement of such rights or obligations may be brought in the courts of the
State of New York or any federal court sitting therein and consents to the
nonexclusive jurisdiction of such court and to service of process in any such
suit being made upon each of the Companies by mail at the address set forth for
the Companies and the Administrative Agent in § 10.02 of the Credit Agreement.
Each of the Companies hereby waives any objection that it may now or hereafter
have to the venue of any such suit or any such court or that such suit is
brought in an inconvenient court.

 

  23. Waiver of Jury Trial.

EACH OF THE COMPANIES AND THE ADMINISTRATIVE AGENT WAIVES ITS RIGHT TO A JURY
TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE
PERFORMANCE OR ENFORCEMENT OF ANY SUCH RIGHTS OR OBLIGATIONS. Except as
prohibited by law, each of the Companies waives any right which it may have to
claim or recover in any litigation referred to in the preceding sentence any
special, exemplary, punitive or consequential damages or any damages other than,
or in addition to, actual damages. Each of the Companies (a) certifies that
neither the Administrative Agent nor any Lender nor any representative, agent or
attorney of the Administrative Agent or any Lender has represented, expressly or
otherwise, that the Administrative Agent or any Lender would not, in the event
of litigation, seek to enforce the



--------------------------------------------------------------------------------

foregoing waivers or other waivers contained in this Agreement and
(b) acknowledges that, in entering into the Credit Agreement and the other Loan
Documents to which the Administrative Agent or any Lender is a party, the
Administrative Agent and the Lenders are relying upon, among other things, the
waivers and certifications contained in this § 23.

 

  24. Miscellaneous.

The headings of each section of this Agreement are for convenience only and
shall not define or limit the provisions thereof. This Agreement and all rights
and obligations hereunder shall be binding upon each of the Companies and its
successors and assigns, and shall inure to the benefit of the Administrative
Agent, the Lenders and their respective successors and assigns. If any term of
this Agreement shall be held to be invalid, illegal or unenforceable, the
validity of all other terms hereof shall in no way be affected thereby, and this
Agreement shall be construed and be enforceable as if such invalid, illegal or
unenforceable term had not been included herein. Each of the Companies
acknowledges receipt of a copy of this Agreement.

 

  25. Termination.

Upon termination of the Aggregate Commitments and payment in full in cash of all
Obligations (other than (i) contingent indemnification obligations, (ii) in
respect of Letters of Credit that have expired, terminated or been cash
collateralized or in respect of which the LC Issuer shall have been made the
beneficiary of a stand-by letter-of-credit from another issuer acceptable to
such LC Issuer and upon terms acceptable to such LC Issuer, (iii) in respect of
Swap Contracts constituting Obligations that have been cash collateralized or
for which other satisfactory arrangements have been made and (iv) Obligations in
respect of cash management services), (a) this Security Agreement and the
security interests created hereby shall automatically terminate and all rights
to the remaining Collateral shall revert to the Companies and (b) with no
further action on the part of any Person.

 

  26. Release.

The security interests created hereby shall automatically terminate and be
automatically released with respect to any Collateral or any Company that is
sold or to be sold as part of or in connection with any sale not prohibited
under the Credit Agreement or under any other Loan Document and such property
shall automatically revert to the applicable Company with no further action on
the part of any Person. With respect to any termination as set forth in §§ 25
and 26 hereof, the Administrative Agent shall, upon the request of the Companies
and at their expense, execute and deliver to the Companies such documents as the
Companies shall reasonably request to evidence such termination, all without any
representation, warranty or recourse whatsoever.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, each of the Companies has
caused this Agreement to be duly executed as of the date first above written.

 

  EPL INTERMEDIATE, INC. By:   /s/ Stephen E. Carley   Name: Stephen E. Carley  
Title: President   EPL FINANCE CORP. By:   /s/ Steven A. Flyer   Name: Steven A.
Flyer   Title: President   EL POLLO LOCO, INC. By:   /s/ Pamela R. Milner  
Name: Pamela R. Milner   Title: Vice President

(Signature Page to Security Agreement)



--------------------------------------------------------------------------------

Accepted: MERRILL LYNCH CAPITAL CORPORATION, as Administrative Agent By:   /s/
Stephanie Vallillo   Name: Stephanie Vallillo   Title: Vice President

(Signature Page to Security Agreement)



--------------------------------------------------------------------------------

SCHEDULE 1

COMMERCIAL TORT CLAIMS

None.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF INSTRUMENT OF ACCESSION FOR GUARANTY

AND SECURITY AGREEMENT

as of                                 

 

  To: The Administrative Agent and the Lenders who are parties to

the Credit Agreement (as such terms are defined below):

Reference is hereby made to the Guaranty (the “Guaranty”) and the Security
Agreement, (the “Security Agreement”) dated as of November 18, 2005 by and among
THE PERSONS LISTED ON SCHEDULE 1 THERETO, and any other Person (as defined in
the Credit Agreement) which may become a Guarantor hereunder pursuant to a duly
executed instrument of accession in the form attached as Exhibit A thereto
(collectively, the “Guarantors”, each as a “Guarantor”) in favor of and MERRILL
LYNCH CAPITAL CORPORATION, a national banking association, as administrative
agent (the “Administrative Agent”) for itself and the other lending institutions
(collectively, the “Lenders”) which are, or may become, parties to that certain
Credit Agreement, dated as of November 18, 2005 (as amended, modified,
supplemented, or restated and in effect from time to time, the “Credit
Agreement”), by and among EPL Finance Corp., as the initial Borrower and to be
merged with and into El Pollo Loco, Inc., as the subsequent Borrower, EPL
Holdings, Inc., as Parent, EPL Intermediate, Inc., as Intermediate Parent,
Merrill Lynch Capital Corporation and the other lending institutions party
thereto, the Administrative Agent and Swingline Lender, Bank of America, N.A.,
as L/C Issuer and Syndication Agent, Merrill Lynch & Co., Merrill Lynch, Pierce,
Fenner & Smith Incorporated and BANA, as lead arrangers and book managers.

The undersigned acknowledges, and represents and warrants, the following: the
undersigned is a [corporation incorporated] [general/limited partnership formed]
[other entity constituted] on or prior to the date hereof; the Borrower is the
direct or indirect owner of all of the Equity Interests (as defined in the
Credit Agreement) of the undersigned; the financial success of the undersigned
is expected to depend in whole or in part upon the financial success of the
Borrower; the undersigned will receive substantial direct and indirect benefits
from the Lenders’ extensions of credit to the Borrower pursuant to the Credit
Agreement; the undersigned wishes to become a party to the Guaranty and to
guarantee the full and prompt payment and performance of the Obligations (as
defined in the Credit Agreement); and the undersigned wishes to become a party
to the Security Agreement to secure its Obligations under the Guaranty and the
other Loan Documents (as defined in the Credit Agreement).

In consideration of the foregoing and for other valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the undersigned by its
execution of this Instrument of Accession hereby joins the Guaranty and becomes
a Guarantor party thereto for all purposes thereof. The undersigned further
covenants and agrees that by its execution hereof it shall be bound by and shall
comply with all terms and conditions of the Guaranty and that it is jointly and
severally liable with all of the Guarantors for the payment and performance of
all Obligations of the Guarantors under the Guaranty.

The undersigned hereby joins the Security Agreement and becomes a Subsidiary (as
defined in the Credit Agreement) party thereto for all purposes thereof. The
undersigned further covenants and agrees that by its execution hereof it shall
be bound by and shall comply with all terms and conditions of the Security
Agreement, and hereby grants to the Administrative Agent, for the benefit of the
Lenders and the Administrative Agent, to secure the payment and performance in
full of all of the Obligations, a security interest in and so pledges and
assigns to the Administrative Agent, for the benefit of the Lenders and the
Administrative Agent, the following properties, assets and rights, wherever
located, whether now



--------------------------------------------------------------------------------

owned or hereafter acquired or arising, and all proceeds and products thereof
(all of the same being hereinafter called the “Collateral”) other than excluded
Collateral as set forth in § 2.3 of the Security Agreement:

All personal and fixture property of every kind and nature including all goods
(including inventory, equipment and any accessions thereto), instruments
(including promissory notes), documents (including, if applicable, electronic
documents), accounts (including health-care-insurance receivables), chattel
paper (whether tangible or electronic), deposit accounts, letter-of-credit
rights (whether or not the letter of credit is evidenced by a writing),
commercial tort claims, securities and all other investment property, supporting
obligations, any other contract rights or rights to the payment of money,
insurance claims and proceeds, and all general intangibles (including all
payment intangibles). The Administrative Agent acknowledges that the attachment
of its security interest in any commercial tort claim as original collateral is
subject to the Company’s (as defined in the Security Agreement) compliance with
§ 4.7 of the Security Agreement.

[Remainder of page intentionally left blank]

 

-2-



--------------------------------------------------------------------------------

The undersigned has attached hereto a duly completed Perfection Certificate (as
defined in the Credit Agreement) in the form prescribed by the Security
Agreement, and represents and warrants as provided in the Security Agreement
with respect to the matters set forth in such Perfection Certificate. The
undersigned further covenants and agrees that by its execution hereof it shall
provide all such information, complete all such forms and, take all such
actions, and enter into all such agreements, in form and substance reasonably
satisfactory to the Administrative Agent, including without limitation Trademark
Assignments (as defined in the Credit Agreement), that are reasonably deemed
necessary by the Administrative Agent in order to grant a valid, first-priority
perfected security interest to the Administrative Agent and the Lenders in all
of the Collateral (as defined in the Credit Agreement) of the undersigned,
securing the Obligations.

 

Very truly yours, By:   [NAME]   Name:   Title:

 

Accepted: MERRILL LYNCH CAPITAL CORPORATION, as Administrative Agent By:       
Name:   Title:

 

-3-



--------------------------------------------------------------------------------

SCHEDULE II

Parties to Security Agreement

 

6. EPL Finance Corp.

 

  EPL Intermediate, Inc.

 

  EL Pollo Loco, Inc.